Exhibit 10.1

 

AMENDMENT NUMBER SIX TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

 

This AMENDMENT NUMBER SIX TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT
(this “Amendment”), dated as of March 18, 2016, is entered into by and among
Western Alliance Bank, an Arizona corporation, as successor in interest to
Bridge Bank, National Association (“Lender”), on the one hand, and Determine
Inc., a Delaware corporation, f/k/a Selectica, Inc. (“Determine”), and Determine
Sourcing, Inc., a Delaware corporation, f/k/a Selectica Sourcing Inc.
(“Sourcing,” together with Determine, each a “Borrower,” and collectively
“Borrowers”) on the other hand, with reference to the following facts:

 

A.     Borrowers and Lender previously entered into that certain Amended and
Restated Business Financing Agreement, dated as of July 25, 2014, as amended by
that certain Amendment Number One to Amended and Restated Business Financing
Agreement and Waiver of Defaults, dated as of December 31, 2014, that certain
Amendment Number Two to Amended and Restated Business Financing Agreement, dated
as of March 11, 2015, that certain Amendment Number Three to Amended and
Restated Business Financing Agreement, dated as of June 5, 2015, that certain
Amendment Number Four to Amended and Restated Business Financing Agreement and
Waiver of Defaults, dated as of November 13, 2015, and that certain Amendment
Number Five to Amended and Restated Business Financing Agreement, dated as of
February 3, 2016 (as so amended, the “Agreement”).

 

B.     Borrowers and Lender desire to further amend the Agreement in accordance
with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto hereby
agree as follows:

 

1.     Defined Terms. All initially capitalized terms used but not defined
herein shall have the respective meanings assigned to such terms in the
Agreement.

 

2.     Amendment to Section 12.1.

 

(a)     The definition of Maturity Date set forth in Section 12.1 of the
Agreement is hereby amended and restated in its entirety as follows:

 

“Maturity Date” means April 20, 2016 or such earlier date as Lender shall have
declared the Obligations, other than Obligations with respect to the
Cash-Secured Credit Limit II, immediately due and payable pursuant to Section
7.2.

 

3.     Conditions Precedent to Effectiveness of Amendment. The effectiveness of
this Amendment is subject to and contingent upon the fulfillment of each and
every one of the following conditions to the satisfaction of Lender:

 

(a)     Lender shall have received this Amendment, duly executed by Borrowers;

 

(b)     No Event of Default or Default shall have occurred and be continuing;
and

 

(c)     All of the representations and warranties set forth herein and in the
Agreement shall be true, complete and accurate in all respects as of the date
hereof (except for representations and warranties which are expressly stated to
be true and correct as of the date of the Agreement).

 

4.     Representations and Warranties. In order to induce Lender to enter into
this Amendment, each Borrower hereby represents and warrants to Lender that:

 

(a)     No Event of Default or Default is continuing;

 

 
1 

--------------------------------------------------------------------------------

 

 

(b)     All of the representations and warranties set forth herein and in the
Agreement are true, complete and accurate in all respects (except for
representations and warranties which are expressly stated to be true and correct
as of the date of the Agreement); and

 

(c)     This Amendment has been duly executed and delivered by Borrowers, and
the Agreement continues to constitute the legal, valid and binding agreements
and obligations of Borrowers, enforceable in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, and similar laws and
equitable principles affecting the enforcement of creditors’ rights generally.

 

5.     Counterparts; Telefacsimile Execution. This Amendment may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

 

6.     Integration. The Agreement as amended by this Amendment constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and thereof, and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.

 

7.     No Waiver. The execution of this Amendment and the acceptance of all
other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default, whether or not known to Lender and
whether or not existing on the date of this Amendment.

 

8.     Release.

 

(a)     Each Borrower hereby absolutely and unconditionally releases and forever
discharges Lender, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns thereof, together with all of the present and former directors,
officers, agents and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which such Borrower has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. Each Borrower certifies that it has read the
following provisions of California Civil Code Section 1542:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(b)     Each Borrower understands and acknowledges that the significance and
consequence of this waiver of California Civil Code Section 1542 is that even if
it should eventually suffer additional damages arising out of the facts referred
to above, it will not be able to make any claim for those damages. Furthermore,
each Borrower acknowledges that it intends these consequences even as to claims
for damages that may exist as of the date of this release but which it does not
know exist, and which, if known, would materially affect its decision to execute
this Agreement, regardless of whether its lack of knowledge is the result of
ignorance, oversight, error, negligence, or any other cause.

 

 
2 

--------------------------------------------------------------------------------

 

 

9.     Reaffirmation of the Agreement. The Agreement as amended hereby remains
in full force and effect.

 

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

 
3 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first hereinabove written.          

 

 

DETERMINE INC.,

 

 

a Delaware corporation

 

                          By /s/ John K. Nolan     Name: John K. Nolan    
Title: Chief Financial Officer             DETERMINE SOURCING INC.,     a
Delaware corporation                             By /s/ John K. Nolan     Name:
John K. Nolan     Title: Chief Financial Officer  

 

 

 

Amendment Number Six to Amended and Restated Business Financing Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

  WESTERN ALLIANCE BANK,     an Arizona corporation                            
By /s/ Josh Converse     Name: Josh Converse  

 

Title:

AVP

 

 

 

 

Amendment Number Six to Amended and Restated Business Financing Agreement

 